DETAILED ACTION
This Office Action is in response to the After Final Consideration Pilot (AFCP) 2.0 filed on 19 April 2021.
Claims 1-36 are presented for examination.
Claims 1, 6, 11 and 16 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1 April 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Note Regarding Typo
The Examiner thanks the Applicant for catching the typo as noted in the footnote [Remarks, page 13].  Nakasato should be included as prior art in that particular section of the rejection.

Response to Arguments
Applicant’s arguments, see page 12, filed 19 April 2021, with respect to the Objections of Specifications, specifically the Title have been fully considered and are persuasive.  The Objections of Specifications, specifically the Title has been withdrawn. 

Applicant's arguments filed 19 April 2021 have been fully considered but they are not persuasive.  The reasons are set forth below.

Regarding Claims 1, 6, 11 and 16, the Applicant argues:
(1)	Applicant respectfully traverses all of these rejections.
Nevertheless, without conceding to the merits of the Examiner's rejections, the claims have been amended, as set forth above. Support for the above amendments is provided by at least FIG. 11 of the original specification. No new matter has been added.
“All words in a claim must be considered in judging the patentability of that claim against the prior art.” In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). 
For instance, claim 1 recites (in part):
...wherein the at least one radio transceiver is configured to:
transmit uplink grant information in last 3 Orthogonal Frequency Division Multiplexing (OFDM) symbols of a first subframe, the uplink grant information providing resource allocation in a slot of a second subframe whose period is next consecutive to a period of the first
subframe; and
receive Physical Uplink Shared Channel (PUSCFI) by one or more OFDM symbols, the one or more OFDM symbols being included in the resource allocation, in the slot of the second subframe whose period is next consecutive to the period of the first subframe.   (emphasis added)
Applicant respectfully submits that the cited references, and any combination thereof, fail to teach or suggest the above features and, therefore, claim 1 is patentable for at least these reasons [Remarks, pages 13-14].

(2)	The Examiner acknowledges that the proposed combination of Horiuchi and Yang fail to teach or suggest “whose period is consecutive to a period of the first subframe” or “whose period is consecutive to the period of the first subframe”.
However, the grounds of rejection rely on allegations that Fig. 9, Fig. 15, ¶ [0075] and [0135] of Nakasato remedy the deficient teachings of Horiuchi and Yang.
Applicant respectfully disagrees with the grounds of rejection for at least the following reasons.
According to claim 1, the period of the second subframe, in which the radio terminal performs PUSCH transmission, is next consecutive to the period of the first subframe, in which the radio station transmits an uplink grant.
For example, a non-limiting embodiment of Fig. 11 is reproduced with annotations:
In other words, claim 1 does not simply recite that the two subframes are consecutive with each other, but claim 1 clearly specifies that the uplink grant provides resource allocation for the second subframe that is next consecutive to the first subframe in which the uplink grant is transmitted, and that based on the resource allocation, the radio station receives a PUSCH in the second subframe that is next consecutive to the first subframe in which the uplink grant is
transmitted.
In contrast to claim 1, Fig. 9, Fig. 15,    [0075] and [0135] of Nakasato are completely silent with regard to uplink resource allocation (e.g., transmitting in a DL subframe an uplink grant that assigns PUSCH resources of an UL subframe).
Specifically, Fig. 9 and [0075] ofNakasato (reproduced below) show a sequence of special (SP), downlink (DL) and uplink (UL) subframes, which discloses that SRS transmission from the communication terminal 2 (i.e.. the radio terminal) to the base station 1 (i.e.. the radio station) is performed within the SRS transmission enabling bands 450 or 480 in the uplink pilot time slots (UpPTS) of the special (SP) subframes.
However, Fig. 9 and [0075] of Nakasato do not disclose or suggest at all that there is any relation between a (first) DL subframe in which the base station 1 (i.e.. the radio station) transmits an uplink grant and a (second) UL subframe in which the communication terminal 2 (i.e.. the radio terminal) performs PUSCH transmission in response to the uplink grant.
Fig. 15 and ¶ [0135] of Nakasato (reproduced below) merely show the relations between UL subframes in which the communication terminal 2 (i.e., the radio terminal) performs SRS or DMRS transmission and DL subframes in which the base station 1 (i.e., the radio station) performs DL transmission. Specifically, the arrows illustrated in Fig. 15 of Nakasato indicate that the base station 1 (i.e., the radio station) performs DL transmission in a DL subframe, 2, 3 or 8 subframes after the SP or UL subframe in 
However, in the first place, Fig. 15 and [0135] of Nakasato do not teach DL transmission of an UL grant or UL transmission of PUSCH in response to the UL grant.
In addition, Fig. 15 and [0135] of Nakasato do not disclose that an uplink grant provides resource allocation for a second subframe that is next consecutive to a first subframe in which the uplink grant is transmitted, and that based on the resource allocation, the base station 1 (i.e., the radio station) receives a PUSCH in the second subframe that is next consecutive to the first subframe in which the uplink grant is transmitted.
Therefore, Applicant respectfully submits that Nakasato fails to teach or suggest “whose period is next consecutive to a period of the first subframe” and “whose period is next consecutive to the period of the first subframe”, as required by amended claim 1.
Thus, Nakasato fails to remedy the deficient teachings of Horiuchi and Yang, and claim 1 is patentable for at least these reasons.
In view of the similarity between the recitations of claims 6, 11 and 16 and the features discussed above regarding claim 1, Applicant respectfully submits that claims 6, 11 and 16 are patentable for at least reasons similar to those already discussed above [Remarks, pages 14-18]

The Examiner respectfully disagrees with this argument.


As per the first and second argument,
As indicated in the previous rejection and below, Horiuchi discloses a radio station (see Figure 4 and page 3, paragraph 26, line 2; a radio station/base station 100) comprising:
wherein the at least one radio transceiver (see Figure 4 and page 4, paragraph 63, line 4; wherein the at least one radio transceiver/radio transmission section 107) is configured to: 
transmit uplink grant information in an E-PDCCH region of a first subframe (see Figure 7 and page 6, paragraph 99 and page 6, paragraph 101; transmit/transmission uplink/uplink grant/grant information in an E-PDDCH/E-PDDCH region of a first subframe/subframe #1), the uplink grant information providing resource allocation in a slot of a second subframe following the first subframe (see Figure 7 and page 6, paragraphs 101-102; the uplink/uplink grant/grant information providing resource allocation/(assigned) in a latter slot/(E-PDCCH takes up the latter slot of the subframe) of a second subframe/(subframe #5) following/(subframe #5 follows subframe #1) the first subframe/subframe #1); and 
receive Physical Uplink Shared Channel (PUSCH) by one or more OFDM symbols (see Figure 7 and page 6, paragraphs 101-102; receive/transmitted Physical Uplink Shared Channel (PUSCH)/PUSCH by one or more OFDM symbols/subframe #5 contains one or more OFDM symbols), the one or more OFDM symbols being included in the resource allocation (see Figure 7 and page 6, paragraphs 101-102; the one or more OFDM symbols/(PUSCH contains one or more OFDM symbols) being included in the resource allocation/assigned), in the slot of the second subframe following the first 
However, Yang discloses a radio station (see Figure 20 and page 12, paragraph 150; a radio station/half-duplex UE) comprising:
wherein the at least one radio transceiver (see Figure 20 and page 12, paragraph 150; wherein the at least one radio transceiver/half-duplex UE contains at least one radio transceiver) is configured to:
transmit uplink grant information in last 3 Orthogonal Frequency Division Multiplexing (OFDM) symbols of a first subframe (see Figure 20 and page 12, paragraph 150; transmit/transmission uplink/UL grant/SRS information in last/last 3/(M number of symbols greater than or equal to 2) Orthogonal Frequency Division Multiplexing (OFDM) symbols/symbols of a first subframe/subframe #M), the uplink grant information providing resource allocation in a slot of a second subframe (see Figure 20 and page 12, paragraph 150; the uplink/UL grant/grant information providing resource allocation/(allocation shown in Figure 20 with M number of symbols) in a slot/(Figure 20 shows slot of CC#2) of a second subframe/(subframe SF #n)); and
However, Nakasato discloses a radio station, wherein
a second subframe whose period is next consecutive to a period of the first subframe (see Figure 9 and 15 and pages 5-6, paragraph 75 and page 11, paragraph 135; a second subframe/(2nd subframe shown in Figure 15) whose period/periods is next consecutive/consecutive to a period/periods of the first subframe/1st subframe shown in Figure 15);
nd subframe) following whose period/periods is consecutive/consecutive to the period/periods of the first subframe/1st subframe).
In other words, Figure 7 and paragraphs 99 and 101 of Horiuchi discloses transmission uplink grant information in an E-PDDCH region of a first subframe #1.  The uplink grant information providing resource allocation in a E-PDCCH takes up the latter slot of the subframe of a second subframe/(subframe #5); subframe #5 follows subframe #1.  Additionally, paragraphs 101-102 discloses transmitted PUSCH by one or more OFDM symbols/subframe #5 contains one or more OFDM symbols.  The one or more OFDM symbols/(PUSCH contains one or more OFDM symbols) being included in the resource allocation.  In the slot of the second, subframe #5, following subframe #1  Note: Figure 7 shows subframe #5 following subframe #1.
Therefore, Horiuchi discloses the broadly claimed limition “transmit uplink grant information in an E-PDCCH region of a first subframe, the uplink grant information providing resource allocation in a slot of a second subframe following the first subframe; and receive Physical Uplink Shared Channel (PUSCH) by one or more OFDM symbols, the one or more OFDM symbols being included in the resource allocation, in the slot of the second subframe following the first subframe”.

Yang discloses transmission UL SRS information in last 3/(M number of symbols greater than or equal to 2) OFDM symbols of a first subframe/subframe #M.  
Therefore Yang discloses the broadly claimed limitation “transmit uplink grant information in last 3 OFDM symbols of a first subframe, the uplink grant information providing resource allocation in a slot of a second subframe”.
Figures 9 and 15 of Nakasato discloses a 2nd subframe with a next consecutive period of the 1st subframe.  Regarding Applicant’s arguments, “Nakasato are completely silent with regard to uplink resource allocation (e.g., transmitting in a DL subframe an uplink grant that assigns PUSCH resources of an UL subframe)”.  Nakasato is used to cure the deficiencies of the combination of Horiuchi and Yang regarding the limitations “transmit uplink grant information in last 3 OFDM symbols of a first subframe, the uplink grant information providing resource allocation in a slot of a second subframe” and “receive PUSCH by one or more OFDM symbols, the one or more OFDM symbols being included in the resource allocation, in the slot of the second subframe”.  The limitation “a second subframe whose period is next consecutive to a period of the first subframe” is disclosed by Nakasato as explained in the response above.
Therefore, the combination of Horiuchi, Yang and Nakasato discloses the broadly claimed limitations “transmit uplink grant information in last 3 Orthogonal Frequency Division Multiplexing (OFDM) symbols of a first subframe, the uplink grant information providing resource allocation in a slot of a second subframe whose period is next consecutive to a period of the first subframe; and receive Physical Uplink Shared Channel (PUSCH) by one or more OFDM symbols, the one or more OFDM symbols being included in the resource allocation, in the slot of the second subframe whose period is next consecutive to the period of the first subframe”.

Regarding the dependent claims:
Dependent claims 2-5, 7-10, 12-15 and 17-36 are patentable at least by virtue of their dependency and by virtue of the additionally recited features therein.
Accordingly, Applicant respectfully requests that the Examiner withdraw all of these rejections [Remarks, page 19].
In response to Applicant’s argument, the Examiner respectfully disagrees with the argument above since the combination of Horiuchi, Yang and Nakasato discloses the broadly claimed limitations of claims 1, 6, 11 and 16 as set forth in the above response.

During the limited amount of time provided for AFCP 2.0, the Examiner has performed the updated search and discovered (US 9,504,033 B2).  Specifically, Figure 14 and column 16, lines 55-67 and column 17.  Thus, further consideration and search are still required due to this new issue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385.  The examiner can normally be reached on M-F 7:00am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.A.M/Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469